In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-545 CV

____________________


IN THE INTEREST OF J.A.L., A CHILD




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. CV64291




MEMORANDUM OPINION (1)
	On January 6, 2004, appellee, the Texas Department of Protective and Regulatory
Services, filed a motion to dismiss the appeal for want of prosecution.  We abated the
appeal for a hearing to determine whether the appellant was deprived of a free record due
to ineffective assistance of counsel.  The trial court found that the appellant was not
indigent.  We reinstated the appeal and set a due date for filing the record.  The record was
not filed by the March 2, 2004 due date, nor did the appellant respond to the appellee's
motion to dismiss the appeal for want of prosecution.  The appellant is not entitled to
proceed without payment of costs.  Tex. R. App. P. 20.  There being no satisfactory
explanation for the failure to timely file the record, the appellee's motion to dismiss is
granted.  The appeal is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs
are assessed against appellant.
	APPEAL DISMISSED.		
 
								PER CURIAM

Opinion Delivered March 18, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.